Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-10 were previously pending and subject to a non-final office action mailed on February 15, 2022. Claims 1 and 8 are amended, claims 2-6 and 9 are left as previously presented, and claims 7 and 10 are canceled. Claims 1-6 and 8 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed April 29, 2022 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-6 and 8 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Boss (U.S. Patent Application Publication No. 2017/0146354) and Takatsuka et al. (U.S. Patent Application Publication No. 2018/0260887) as indicated in the February 15, 2022 non-final office action pages 3-10. 
The next closest prior art is “Active Charging Stations for Electric Vehicles Charging” Published by ResearchGate in January 2012 discloses a method of installing active charging stations for electric vehicles. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“wherein the reservation assistant unit includes a mobile device corresponding to the electric vehicle, and a server communicatively coupled to the mobile device, the server recording the locations of the charging stations, and, for each of the charging stations, the reservation state of each of the rechargeable batteries; and wherein step (C) is performed by the server, and step (D) includes: (D1) by the server, transmitting the charging station information to the mobile device and automatically transmitting a reservation request to said one of the charging stations that is indicated by the charging station information upon determining in step (C) that the remaining distance is not greater than the estimated travelling distance, such that said one of the charging stations changes the reservation state of one of the rechargeable batteries thereof from the available state to the reserved state based on the reservation request.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628